STONE, J.
The appellant was endorser on a promissory note payable in bank. His liability is to be determined by the commercial law. — Code, §§ 1525-2G. On the last day of grace, at the maturity of the note, the appellant signed the following endorsement on the back of said note : “ I waive protest on the within note.” (Signed) “ William Fisher.” The question is, does this waiver fix the liability of the endorser ?
Under our statutes, notaries public are empowered to protest such papers as this (Code, § S57).; -and their official certificates are legal evidence of demand, protest and notice, so as to charge the endorser. — Pamph. Acts, 1853-4, p. 37. Technically considered, a waiver of protest is not a waiver of demand and notice. But we.think this language must not be understood in its technical sense. The term, in its popular significance, rather “ includes all those acts which are necessary to charge an endorser.” Giving it this construction, we accord operation and effect to the act of the parties; whereas, if we confined-them to the limited meaning of the phrase, the . endorsement could have no effect whatever. The endorsement was placed on the Kioto on the last day of grace; and it would imply marvel-*408©us incredulity, if we were to doubt that the endorser-' then-had knowledge that the note was, or would be dishonored. These principles have been fully recognized and', asserted in the following cases, on reasoning which we consider unanswerable: Coddington v. Davis, 1 Comst. 186; S. C., 3 Denio, 16 ; Beale v. Peck, 12 Barb. Sup. Ct. 245 ; Bruce v. Little, 13 Barb. 163 ; Day.v. Ridgway, 17 Penn. State Rep. 303 ; Edw. on, Bills, 634, See further, on this subject, Pars. Her. Law, 118.
The rulings of the circuit court are consistent .with our. views.above expressed, and the judgment is affirmed.